Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original claim 8 recited that the contacting step and the curing step were performed with the use of a mold. Newly submitted claim 24 states the exclusion of a mold to perform these steps and is clearly a mutually exclusive species for performing the contacting and curing steps.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/121992 (newly cited, machine translation included herein).
PCT ‘992 taught that it was known at the time the invention was made to provide a fabric of composite fibers formed of glass or carbon fibers and insertion of a rod into the fiber layer wherein the fibers are not broken during the insertion of the rod, the arrangement of the dry fibers with the rod inserted therein is disposed in a mold for infusion with a resin including use of RTM and a duroplastic (a thermosetting resin). The resin infused fabric is allowed to harden (as a thermosetting resin would over time) and then after hardening of the resin the inserted rod is removed to product a composite fiber reinforced laminate which had a hole therein and which didn’t have any of the fiber reinforcement of the laminate broken in making the hole (note that the rods are inserted into the fabric and the reinforcement is repositioned during the insertion and there is no breakage of the filaments in the laminate). The applicant is referred to paragraphs [0014]-[0021], [0024]-[0025], [0030]-[0035], Figures 1-3. While PCT ‘992 didn’t expressly state that the insertion member 12 had two free ends, as depicted therein it is a rod with one end specifically designed to be inserted into the composite with a pointed end and another end which appears suitable for facilitating removal from the composite (where one would have grabbed the free end on the non-pointed portion in order to retrieve the insertion member in the operation). As depicted the rod or other insertion member clearly has two free ends therein. Additionally, while the reference clearly refers to thermoplastic as a matrix and the solidification of the same, the reference also expressed that a duroplastic would have been suitable which was then allowed to harden over time (this clearly infers the curing of a thermosetting resin). It should be noted that the use of duroplastic as the resin would have been incorporation of a resin which was hardened via curing. While the reference did not expressly state that the resin was cured to harden the same, it was a thermosetting material and such are hardened via a curing operation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the techniques of PCT WO 2014/121992 to form a composite which was provided with a hole therein without breaking the filaments in the fiber reinforcement wherein the resin used in the operation was a curable thermosetting resin which was hardened and wherein the inserting members had two free ends therein. 
With respect to claim 2, the reference suggested the use of glass or carbon for the reinforcing fibers therein (see paragraph [0024]). Regarding claim 3, the reference taught the use of a woven construction (which is assumed to include a plain weave, see [0019] of the translation. Regarding claim 5, it was well-known and conventional in the art to incorporate a curing agent with a thermosetting polymeric matrix in particular when one desired to shorten the hardening time without having to heat the matrix and the use of the same is taken as conventional in the art. Regarding claim 8 the process of contacting and curing took place in an RTM (resin transfer molding) operation in a mold. Regarding claims 10-14, the reference did not break the reinforcing filaments during insertion of the insertion elements therein and it is deemed that this is all that causes the resulting laminate to have the identified properties in comparison with a laminate formed where the reinforcement is broken in the processing rather than repositioned. Regarding claims 15, the reference taught the use of a mechanical fastener in the hole which was used to connect two components together. With respect to claim 16, the reference did not expressly state that the composite was part of a vehicle, a building, a civil infrastructure installation, or a piece of sports equipment, however the artisan was well aware of the use of composites in this environment and it would have been obvious to use the same in such structures. Regarding claim 17, the reference taught the formation of a composite article made in accordance with the techniques of claim 1. 
Claim 1-3, 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/121992 (newly cited, machine translation included herein) in view of Melton (US 5126091).
Applicant is referred to paragraph 4 for a complete discussion of the reference to PCT WO ‘992. The reference failed to express that epoxy resin was used as the thermosetting resin and additionally while a duroplastic was used in the operation failed to expressly suggest the curing of the material. Additionally, the reference did not express that the curing was performed via heating or that vacuum was used in the resin transfer molding operation. the artisan, in a resin transfer molding operation on reinforcing fibers which was performed to form a hole in the composite laminate, would have known to use a thermosetting resin, where the same was an epoxy resin, as well as heat to cure the composite assembly in the mold as taught by Melton. Additionally, vacuum was performed during the rtm operation in Melton. The perforated composite material in Melton found use as part of a vehicle. Applicant is referred to the complete discussion of Melton found in paragraph 3 of the Office action dated September 13, 2021. It should be noted that Melton, like PCT WO ‘992 suggested that the operation avoided the breaking of the reinforcing filaments in the process of making the holes therein. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a thermosetting resin for the matrix in a resin transfer molding operation designed to create holes in the laminate wherein the resin was infused in the reinforcement with the assist of vacuum and the resin was cured with heat (and the resin included an epoxy resin with a curing agent) as suggested was known in the art as taught by Melton (where the end product was useful as part of a vehicle) in the process of making a laminate with a hole therein as taught by PCT WO 2014/121992.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with Bales et al (US 5268055) for the same reasons as expressed in paragraph 6 of the Office action dated September 13, 2021.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with Millard et al (US 4486372, newly cited).
The references as set forth above clearly expressed that one would have inserted an insertion rod or pin to form a hole in a fiber material which was subsequently impregnated with resin and cured followed by removal of the pin to provide a resulting hole in the composite material. the references failed to express that one would have provided the insertion members with a release coating thereon. However, in the operation of perforating (making holes) in composite material in a molding operation, the pins would have been provided with a release coating thereon in order to make it easier to remove the pin from the cured composite material as suggested by Millard et al. Millard et al employed pins 18 which were inserted through plies of composite material to make holes in the molded composite material and expressed that it was desirable to coat the pins with mold release material prior to pin insertion, see column 2, lines 60-64, claim 1. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the pins of PCT WO ‘992 with a mold release coating thereon prior to inserting the same into the fabric as such would have allowed for easy of removal of the pins subsequent to the curing and molding operation as suggested by Millard et al in the process as set forth above in paragraph 5. 
Response to Arguments
Applicant's arguments filed  March 14, 2022 have been fully considered but they are not persuasive. The applicant essentially argues that the prior art of record failed to teach that the pins employed for insertion had two free ends. The newly cited reference to PCT WO 2014/121992 clearly incorporated pins with two free ends therein in a process essentially the same as that claimed by applicant. 
With respect to the newly added claims, as noted above, claim 24 has been withdrawn from consideration as being directed to a non-elected species the election having been made by original presentation. With regard to claim 23, the use of a release coating on the pins would have been obvious in light of the teachings of Millard et al. 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746